Citation Nr: 0938837	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  07-20 582	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	David E. Boelzner, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1950 to July 
1954.  The appellant in this matter is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied the benefits sought on 
appeal.

The appellant appeared and testified before the undersigned 
in December 2007 at the RO.  A transcript is of record.

In April 2008, the Board issued a decision denying the 
appellant's claim.  The appellant appealed the Board decision 
to the United States Court of Appeals for Veterans Claims 
(Court) and in a May 2009 Order, The Court vacated and 
remanded the Board's decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Joint Motion was premised on the fact that additional 
evidence submitted by the appellant in response to a May 2007 
statement of the case was not considered by the agency of 
original jurisdiction nor readjudicated with the issuance of 
a supplemental statement of the case.  Under the terms of the 
Joint Motion, a remand is required so that the claim can be 
readjudicated and the supplemental statement of the case 
issued.

The Veteran died in October 2005 due to septicemia, 
pneumonia, and a urinary tract infection with acute renal 
failure.  At the time of the Veteran's death, service 
connection was in effect for generalized anxiety disorder, a 
low back strain with degenerative arthritis, and residuals of 
an amputated left middle finger.

The appellant contends that the Veteran's death was caused by 
the deterioration of his service-connected anxiety disorder 
which resulted in the need for sedation and led to infection 
and pneumonia. 

Since the Board decision, the Federal Circuit has issued a 
decision that appears to expand the matter upon which a lay 
person can opine.  Davidson v. Shinseki, Davidson v. 
Shinseki, No. 2009-7075 (Fed. Cir. Sept. 14, 2009).  Based on 
the appellant's testimony and other evidence of record, the 
Board finds that a VA medical opinion is required.

Accordingly, the case is REMANDED for the following action:

The claims folder should be referred to a 
VA physician with appropriate expertise to 
review and provide an opinion as to 
whether the Veteran's service connected 
disabilities; specifically his service 
connected anxiety disorder, contributed to 
the cause of his death (e.g. hastened 
death or rendered him less capable of 
resisting the conditions that caused 
death).  In this regard the examiner 
should consider the contention that the 
anxiety required the use of medication 
that caused the Veteran to become less 
active and lead to the onset of pneumonia 
and infection.

The examiner should provide a rationale 
for the opinion. The examiner is advised 
that the appellant is competent to report 
observable symptoms and injuries, and that 
these reports must be considered in 
formulating the requested opinion.

2.  The agency of original jurisdiction 
should then review all the evidence, to 
include evidence submitted in response to 
the May 2007 statement of the case, in 
conjunction with the VA medical opinion.  
If the benefit sought on appeal remains 
denied, a supplemental statement of the 
case should be issued before the case is 
returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


